—Report unanimously confirmed without costs and judgment granted in accordance with the following Memorandum: Petitioner, the City of Watertown (City), commenced this original proceeding pursuant to General Municipal Law article 17 seeking annexation of two parcels of real property owned by the City and located in the adjacent Town of Pamelia (Town). Pursuant to General Municipal Law § 712, we designated three Referees to hear and report on the issue whether the proposed annexation is in the over-all public interest.
The determination whether an annexation is in the over-all public interest is predicated upon a weighing of the “benefit or detriment to the annexing municipality, to the territory proposed to be annexed, and to the remaining governmental units from which the territory would be taken” (Matter of Board of Trustees v Town of Ramapo, 171 AD2d 861, 862). The evidence at the annexation hearing establishes that the larger parcel proposed to be annexed is wholly owned by the City and is developed primarily as a community water system to supply the needs of area residents. We agree with the conclusion of the Referees that, by incorporating the system within its territorial boundaries, the City will be able to continue and further that use and will be better able to manage, preserve and protect the system. In addition, although the Town will lose some sales tax revenue as a result of the proposed annexation, the loss will be minimal (see, Matter of Mayor of Vil. of Akron v Town Bd., 238 AD2d 902, 903; Matter of Caruso v Moss, 161 AD2d 1038, 1039). The Town did not contest annexation of the smaller parcel.
The City established that “the benefits of annexation to the [C]ity and the territory proposed to be annexed outweigh the detriment to the [T]own” (Matter of City of Rensselaer v Town Bd., 169 AD2d 936, 937). Thus, we agree with the unanimous conclusion of the Referees that the proposed annexation is in the over-all public interest (see, Matter of Common Council v Town Bd., 238 AD2d 903, 904). We therefore grant judgment in favor of the City adjudging that the proposed annexation is in the over-all public interest.
Finally, under the circumstances, a special election pursuant to General Municipal Law § 713 is not required (see, City of Batavia v Town of Batavia, 45 AD2d 203, 206, lv denied 35 NY2d 644). (Original Proceeding Pursuant to General Municipal Law art 17.) Present — Green, J. P., Pigott, Jr., Callahan and Balio, JJ.